              Case 5:20-cv-07741-BLF Document 84 Filed 12/29/20 Page 1 of 5




     ANNE JOHNSON PALMER (SBN                  JENNIFER C. PIZER (SBN 152327)
 1   302235)                                   jpizer@lambdalegal.org
 2   Anne.JohnsonPalmer@ropesgray.com          LAMBDA LEGAL DEFENSE AND
     ROPES & GRAY LLP                              EDUCATION FUND, INC.
 3   Three Embarcadero Center                  4221 Wilshire Boulevard, Suite 280
     San Francisco, CA 94111-4006              Los Angeles, California 90010
 4   Telephone: (415) 315-6337                 Telephone: (213) 590-5903
 5
     DOUGLAS HALLWARD-DRIEMEIER*               CAMILLA B. TAYLOR*
 6   Douglas.Hallward-                         ctaylor@lambdalegal.org
     Driemeier@ropesgray.com                   SCOTT A. SCHOETTES*
 7   ROPES & GRAY LLP                          sschoettes@lambdalegal.org
     2099 Pennsylvania Avenue, NW              LAMBDA LEGAL DEFENSE AND
 8   Washington, DC 20006-6807                    EDUCATION FUND, INC.
     Telephone: (202) 508-4776                 65 E. Wacker Place, Suite 2000
 9
                                               Chicago, Illinois 60601
10   KIRSTEN MAYER*                            Telephone: (312) 663-4413
     Kirsten.Mayer@ropesgray.com
11   ROPES & GRAY LLP                          M. CURREY COOK*
     Prudential Tower                          ccook@lambdalegal.org
12   800 Boylston Street                       OMAR GONZALEZ-PAGAN*
     Boston, MA 02199-3600                     ogonzalez-pagan@lambdalegal.org
13
     Telephone: (617) 951-7753                 LAMBDA LEGAL DEFENSE AND
14                                                EDUCATION FUND, INC.
     KIRSTEN MAYER*                            120 Wall Street, 19th Floor
15   Kirsten.Mayer@ropesgray.com               New York, New York 10005
     JESSICA L. SOTO*                          Telephone: (212) 809-8585
16   Jessica.Soto@ropesgray.com
17   ROPES & GRAY LLP                          KAREN L. LOEWY*
     Prudential Tower                          kloewy@lambdalegal.org
18   800 Boylston Street                       LAMBDA LEGAL DEFENSE AND
     Boston, MA 02199-3600                         EDUCATION FUND, INC.
19   Telephone: (617) 951-7753                 1776 K Street, N.W., 8th Floor
                                               Washington, DC 20006-2304
20   ETHAN M. WEINBERG*                        Telephone: (202) 804-6245
21   Ethan.Weinberg@ropesgray.com
     ROPES & GRAY LLP                          AVATARA SMITH-CARRINGTON*
22   1211 Avenue of the Americas               asmithcarrington@lambdalegal.org
     New York, NY 10036-8704                   LAMBDA LEGAL DEFENSE AND
23   Telephone: (212) 596-9688                    EDUCATION FUND, INC.
                                               3500 Oak Lawn Avenue, Suite 500
24                                             Dallas, Texas 75219
25                                             Telephone: (214) 219-8585

26   Counsel for Plaintiffs
     *Appearing pro hac vice
27

28
         JOINT STIPULATION PURSUANT TO CIVIL LOCAL RULE 6-1(a) EXTENDING
        DEADLINE TO RESPOND TO COMPLAINT BY 30 DAYS TO FEBRUARY 3, 2020,
              Case 5:20-cv-07741-BLF Document 84 Filed 12/29/20 Page 2 of 5




 1   JEFFREY BOSSERT CLARK
     Acting Assistant Attorney General
 2
     BRAD P. ROSENBERG
 3   CARLOTTA P. WELLS
     Assistant Branch Directors
 4
     ZACHARY A. AVALLONE (SBN 295545)
 5
     Zachary.A.Avallone@usdoj.gov
 6   ELLIOTT M. DAVIS
     Elliott.M.Davis@usdoj.gov
 7   UNITED STATES DEPARTMENT OF JUSTICE
     Civil Division, Federal Programs Branch
 8   1100 L Street N.W.
 9   Washington, DC 20005
     Telephone: (202) 514-2705
10
     Counsel for Defendants
11
                                      UNITED STATES DISTRICT COURT
12                                 NORTHERN DISTRICT OF CALIFORNIA
13                                               SAN JOSE DIVISION
     ------------------------------------------------------------------ x
14   SANTA CRUZ LESBIAN AND GAY COMMUNITY : Case No. 5:20-CV-07741-BLF
     CENTER d/b/a THE DIVERSITY CENTER OF                               :
15   SANTA CRUZ; LOS ANGELES LGBT CENTER;                               :    JOINT STIPULATION
     AIDS FOUNDATION OF CHICAGO; B. BROWN :                               PURSUANT TO CIVIL LOCAL
16   CONSULTING, LLC; BRADBURY-SULLIVAN                                 :   RULE 6-1(a) EXTENDING
17   LGBT COMMUNITY CENTER; NO/AIDS TASK                                : DEADLINE TO RESPOND TO
     FORCE d/b/a CRESCENTCARE; SERVICES AND :                             COMPLAINT    BY 30 DAYS TO
18   ADVOCACY FOR GLBT ELDERS; DR. WARD                                 :     FEBRUARY 3, 2020
     CARPENTER,                                                         :
19                                                                      :
                                         Plaintiffs,                    :
20
              v.                                                        :
21                                                                      :
     DONALD J. TRUMP, in his official capacity as                       :
22   President of the United States; U.S. DEPARTMENT :
     OF LABOR; EUGENE SCALIA, in his official                           :
23   capacity as Secretary of Labor; CRAIG E. LEEN, in :
     his official capacity as Director of the Office of                 :
24
     Federal Contract Compliance Programs; OFFICE OF :
25   MANAGEMENT AND BUDGET; RUSSELL                                     :
     VOUGHT, in his official capacity as Director of the                :
26   Office of Management and Budget; U.S.                              :
     DEPARTMENT OF HEALTH AND HUMAN                                     :
27
                                                   Case No. 5:20-CV-07741-BLF
28
          JOINT STIPULATION PURSUANT TO CIVIL LOCAL RULE 6-1(a) EXTENDING
         DEADLINE TO RESPOND TO COMPLAINT BY 30 DAYS TO FEBRUARY 3, 2020,
                Case 5:20-cv-07741-BLF Document 84 Filed 12/29/20 Page 3 of 5




     SERVICES; ALEX M. AZAR II, in his official                         :
 1   capacity as Secretary of Health and Human Services;                :
 2   U.S. DEPARTMENT OF JUSTICE; WILLIAM                                :
     PELHAM BARR, in his official capacity as United                    :
 3   States Attorney General; U.S. DEPARTMENT OF                        :
     HOUSING AND URBAN DEVELOPMENT;                                     :
 4   BENJAMIN SOLOMON CARSON, SR., in his                               :
     official capacity as Secretary of Housing and Urban                :
 5
     Development; U.S. DEPARTMENT OF VETERANS                           :
 6   AFFAIRS; ROBERT WILKIE, in his official capacity                   :
     as Secretary of Veterans Affairs; NATIONAL                         :
 7   ENDOWMENT FOR THE HUMANITIES; JON                                  :
     PARRISH PEEDE, in his official capacity as                         :
 8   Chairman of the National Endowment for the                         :
     Humanities; NATIONAL ENDOWMENT FOR THE                             :
 9
     ARTS; MARY ANNE CARTER, in her official                            :
10   capacity as Chairman of the National Endowment for                 :
     the Arts,                                                          :
11                                                                      :
                                                  Defendants.           :
12   ------------------------------------------------------------------ X
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                   Case No. 5:20-CV-07741-BLF
28
          JOINT STIPULATION PURSUANT TO CIVIL LOCAL RULE 6-1(a) EXTENDING
         DEADLINE TO RESPOND TO COMPLAINT BY 30 DAYS TO FEBRUARY 3, 2020,
              Case 5:20-cv-07741-BLF Document 84 Filed 12/29/20 Page 4 of 5




 1          PLEASE TAKE NOTICE that pursuant to Civil Local Rule 6-1(a), the Parties stipulate

 2   and agree to extend the deadline to respond to the complaint by 30 days for all Defendants, such

 3   that Defendants’ response to the complaint shall be due February 3, 2021.

 4

 5      IT IS SO STIPULATED.

 6

 7

 8      Dated: December 29, 2020                 UNITED STATES DEPT. OF JUSTICE
                                                 /s/ Zachary A. Avallone
 9                                               Zachary A. Avallone
10                                               Counsel for Defendants

11
        Dated: December 29, 2020                 ROPES & GRAY LLP
12
                                                 /s/ Douglas Hallward-Driemeier
13                                               Douglas Hallward-Driemeier
                                                 Counsel for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                      1             Case No. 5:20-cv-07741-BLF
          JOINT STIPULATION PURSUANT TO CIVIL LOCAL RULE 6-1(a) EXTENDING
         DEADLINE TO RESPOND TO COMPLAINT BY 30 DAYS TO FEBRUARY 3, 2020,
               Case 5:20-cv-07741-BLF Document 84 Filed 12/29/20 Page 5 of 5




 1                                          CERTIFICATION

 2          Pursuant to Local Rule 5-1(i)(3), the undersigned hereby attests that I have conferred

 3   with counsel for plaintiffs regarding this filing, and that I have obtained the concurrence of each

 4   signatory hereto in the filing of this document.

 5

 6      Dated: December 29, 2020                   /s/ Zachary A. Avallone
                                                   Zachary A. Avallone (SBN 295545)
 7                                                 United States Department of Justice
 8                                                 Civil Division, Federal Programs Branch
                                                   1100 L Street, N.W.
 9                                                 Washington, D.C. 20005
                                                   Tel: (202) 514-2705
10                                                 Email: zachary.a.avallone@usdoj.gov

11                                                 Counsel for Defendants
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                      2             Case No. 5:20-cv-07741-BLF
          JOINT STIPULATION PURSUANT TO CIVIL LOCAL RULE 6-1(a) EXTENDING
         DEADLINE TO RESPOND TO COMPLAINT BY 30 DAYS TO FEBRUARY 3, 2020,
